COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Bradley Garrett v. The State of Texas

Appellate case number:     01-16-00162-CR

Trial court case number: 1432872

Trial court:               180th District Court of Harris County

       On May 8, 2017, appellant moved for an extension of time to file a pro se response to
counsel’s Anders brief. Appellant alleged that his counsel filed an Anders brief on September 28,
2016, and he requested an extension of time to file a pro se response until June 30, 2017.
       Appellate counsel did not file an Anders brief in this case. Instead, counsel filed a brief on
the merits on September 28, 2016. A panel of this Court considered appellant’s appeal and issued
an opinion affirming appellant’s conviction on March 30, 2017. Appellate counsel did not file a
motion for rehearing.
        Appellant’s request for an extension of time to file a pro se Anders response is therefore
denied. We note, however, that appellant first filed this motion in the Court of Criminal Appeals,
which then forwarded this motion to this Court. Appellant also filed a motion for an extension of
time to file a Petition for Discretionary Review with the Court of Criminal Appeals. On May 5,
2017, in cause number PD-0427-17, the Court of Criminal Appeals granted that motion and
extended appellant’s deadline to file a Petition for Discretionary Review with that court until June
30, 2017, with no further extensions.


       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                       Acting individually       Acting for the Court


Date: May 16, 2017